Citation Nr: 1427447	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  07-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982; he also served on active duty for training (ACDUTRA) in the Army Reserves from September 24 to October 22, 1976, and had additional service with the Army National Guard. 

This matter comes on appeal from August 2005 and March 2006 rating decisions.  In January 2013, the Board denied service connection claims for a low back disability, sinusitis, and left shoulder disability.  Claims of service connection for a left knee disability, a psychiatric disability and a hand disability were remanded to the agency of original jurisdiction (AOJ).  

The Veteran appealed the denials of service connection for a low back disability and sinus disorder to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and VA General Counsel filed a joint motion for remand.  In July 2013, the Court granted the joint motion and the issues have returned to the Board for readjudication consistent with the motion.

In November 2013, the AOJ awarded service connection for a psychiatric disorder and a bilateral hand disability.  These issues are consequently no longer on appeal.  The issue of service connection for a left knee disability, which the Board remanded in January 2013, remains pending and is included as set forth on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The issues of a low back disability and sinusitis are addressed in the remand that follows the decision below.)



FINDING OF FACT

A current left knee disability did not have its onset during military service and is not otherwise relate to the Veteran's military service.


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished for the issue being adjudicated on appeal.  Through September 2005 and July 2006 notice letters, the RO notified the Veteran and his representative of the information and evidence needed for the Veteran's claims of service connection.  The July 2006 notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the September 2005 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) disability records have been obtained and associated with the claims file.  The Veteran was afforded an adequate examination in September 2011 with an October 2013 addendum medical opinion. 

The record reflects substantial compliance with the March 2011 and January 2013 remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The current record includes: a letter requesting the Veteran to provide details of all inpatient treatment during service. The AOJ also contacted the New York Adjutant General and the National Personnel Records Center (NPRC) for the Veteran's records and was able to obtain personnel records.  An October 2013 addendum medical opinion was obtained from the original September 2011 VA examiner.  The AOJ re-adjudicated the claim in November 2013.   

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 

Analysis

Service treatment records from May 1980 reflect that the Veteran was in a motor vehicle accident (MVA) the night before.  He complained about sharp pain in his left knee.  Clinical examination showed a decreased range of motion.  He was unable to walk and his knee was swollen.  Contemporaneous X-rays were negative.  The examiner assessed possible torn ligaments.  A subsequent entry shows a medial collateral ligament (MCL) strain was diagnosed.

National Guard enlistment examination from June 1985 reflects that the Veteran's left knee was examined and deemed to be normal.  On a contemporaneous Report of Medical History, the Veteran denied having or ever having a locked knee.  

January 2008 SSA orthopedic examination shows that the Veteran had a normal gait and moved without difficulty.  He exhibited a full range of motion and strength for his left knee.  The examiner did not provide a pertinent diagnosis. 

August 2008 VA treatment records show that the Veteran stated that his left knee "catches" when he walks.  He did not have any recent trauma or unusual exertion.  He stated that he awoke with a swollen knee about two weeks earlier and had been having pain since then.  Clinical examination did not show any swelling; joint line tenderness along the medial aspect of the knee was observed.  

September 2008 VA left knee X-rays did not show arthritis.  However, the examiner noted small calcification in the soft tissue adjacent to medial aspect of distal femur consistent with previous trauma or inflammation and small amount of fluid in suprapatellar bursa.  

In September 2011, the Veteran underwent a VA knee examination.  The examiner noted a history of left patella dislocation in service.  The Veteran currently experienced swelling when he walked more than four blocks.  Clinical examination did not show any limitation of motion or functional impairment.  He exhibited full muscle strength.  His left knee did not show any clinical signs of instability.  X-ray was negative for degenerative findings.  The examiner noted the May 1980 MVA injury, but determined that there were no clinical findings to warrant a diagnosis. 

In October 2013, the VA examiner provided an addendum medical opinion.  She reviewed the 2008 X-rays.  She noted that the X-rays did not show osteoarthritis.  It was reported that the noted calcification could have arisen from many causes.  The patellar bursa was caused by contemporaneous activity, rather than remote trauma.  She observed that the Veteran had not reported knee pain since he began treatment at the Bronx VAMC in 2000.  

The Veteran contends he has a left knee disability related to service.  He is competent to report his history of knee pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The medical evidence shows that he had an isolated episode of treatment in 2008.  At that time, he reported having a two-week history of left knee pain.  Although lay evidence cannot be discounted solely on the absence of contemporaneous treatment, the record shows that the Veteran regularly sought treatment at the Bronx VAMC for many years and did not have any complaints related to his knee.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  The absence of complaints during the many years that the Veteran was enrolled in VA care heavily weighs against a finding of continuity of symptomatology since military service.  Id.

The October 2013 medical opinion also weighs against the claim.  In September 2011, the examiner initially reviewed the claims folder, interviewed the Veteran, and conducted an examination.  In October 2013, she provided an updated medical opinion.  She explained that one of the left knee disorders shown by the September 2008 X-ray report had been caused by recent activity and the precise activity causing the other disorder was multifactorial.  It is reasonable to infer that both left knee disorders are less likely due to the in-service MVA or any other incident of remote trauma from service.  The examiner is a medical professional and competent to render an opinion in this matter.  There is no competent evidence to contradict her report.

In short, the record does not include persuasive evidence of a nexus to military service, but instead shows that there is no such nexus.  The preponderance of the evidence is therefore against the claim, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), so service connection for a left knee disability must be denied.  


ORDER

Service connection for a left knee disability is denied. 


REMAND

The motion for remand mentioned in the introduction above included an agreement between the parties that the Board had not provided adequate reasons and bases in its 2013 decision for finding that VA had fulfilled its duty to assist in obtaining examinations for the claimed low back and sinus disabilities.  For the low back claim, the September 2011 VA examiner did not consider an October 1979 back injury.  For the sinusitis claim, the May 2005 VA examiner did not adequately explain why cocaine abuse was a more likely etiology.  The Board finds that additional medical opinions are needed as detailed below.  

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent ongoing VA treatment records for the Veteran.

2.  Contact the September 2011 VA orthopedic examiner (or if she is unavailable, a similarly qualified examiner) for another medical opinion.  The examiner must thoroughly review the Veteran's VBMS efolder.

The examiner must provide a medical opinion on whether it at least as likely as not (50 percent probability or greater) that any current low back disability is related to service.  

A complete rationale must be given to support the opinion.  The examiner must discuss October 1979 and May 1980 service treatment records documenting injuries from a fall and motor vehicle accident, respectively.  (The Veteran is competent to describe his low back pain symptoms and his reports must be considered.)  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth in detail.

(If the examiner determines another examination is necessary, this must be scheduled.)

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 385, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  Contact the May 2005 VA sinus examiner (or if he is unavailable, a similarly qualified examiner) for another medical opinion.  The examiner must thoroughly review the Veteran's VBMS efolder.

The examiner is requested to provide a detailed medical explanation for why cocaine abuse, by itself or in conjunction with any other post-service cause, is the dominate etiology (51 percent probability or greater) of the Veteran's current sinusitis.  (The Veteran is competent to describe his readily observable sinus symptoms and his reports must be considered.)  The medical reasons for accepting or rejecting the Veteran's statements of continuity and theory of service connection should be set forth in detail.

(If the examiner determines another examination is necessary, this must be scheduled.)

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 385, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


